Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 1 of 274




            EXHIBIT A
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 2 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 3 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 4 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 5 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 6 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 7 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 8 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 9 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 10 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 11 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 12 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 13 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 14 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 15 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 16 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 17 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 18 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 19 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 20 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 21 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 22 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 23 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 24 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 25 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 26 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 27 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 28 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 29 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 30 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 31 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 32 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 33 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 34 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 35 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 36 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 37 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 38 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 39 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 40 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 41 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 42 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 43 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 44 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 45 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 46 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 47 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 48 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 49 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 50 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 51 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 52 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 53 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 54 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 55 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 56 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 57 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 58 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 59 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 60 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 61 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 62 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 63 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 64 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 65 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 66 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 67 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 68 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 69 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 70 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 71 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 72 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 73 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 74 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 75 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 76 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 77 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 78 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 79 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 80 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 81 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 82 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 83 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 84 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 85 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 86 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 87 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 88 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 89 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 90 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 91 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 92 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 93 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 94 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 95 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 96 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 97 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 98 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 99 of 274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 100 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 101 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 102 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 103 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 104 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 105 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 106 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 107 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 108 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 109 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 110 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 111 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 112 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 113 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 114 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 115 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 116 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 117 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 118 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 119 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 120 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 121 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 122 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 123 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 124 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 125 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 126 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 127 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 128 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 129 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 130 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 131 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 132 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 133 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 134 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 135 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 136 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 137 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 138 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 139 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 140 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 141 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 142 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 143 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 144 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 145 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 146 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 147 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 148 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 149 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 150 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 151 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 152 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 153 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 154 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 155 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 156 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 157 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 158 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 159 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 160 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 161 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 162 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 163 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 164 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 165 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 166 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 167 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 168 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 169 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 170 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 171 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 172 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 173 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 174 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 175 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 176 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 177 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 178 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 179 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 180 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 181 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 182 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 183 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 184 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 185 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 186 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 187 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 188 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 189 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 190 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 191 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 192 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 193 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 194 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 195 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 196 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 197 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 198 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 199 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 200 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 201 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 202 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 203 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 204 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 205 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 206 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 207 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 208 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 209 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 210 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 211 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 212 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 213 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 214 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 215 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 216 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 217 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 218 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 219 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 220 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 221 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 222 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 223 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 224 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 225 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 226 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 227 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 228 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 229 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 230 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 231 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 232 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 233 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 234 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 235 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 236 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 237 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 238 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 239 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 240 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 241 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 242 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 243 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 244 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 245 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 246 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 247 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 248 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 249 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 250 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 251 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 252 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 253 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 254 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 255 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 256 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 257 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 258 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 259 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 260 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 261 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 262 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 263 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 264 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 265 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 266 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 267 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 268 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 269 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 270 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 271 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 272 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 273 of
                                     274
Case 1:18-cv-25337-KMM Document 1-1 Entered on FLSD Docket 12/19/2018 Page 274 of
                                     274
